 1   STEVEN L. DERBY, ESQ. (SBN 148372)
     CELIA McGUINNESS, ESQ. (SBN 159420)
 2   DEBORAH D. GETTLEMAN, ESQ. (SBN 267309)
     DERBY, McGUINNESS & GOLDSMITH, LLP
 3   300 Lakeside Drive Suite 1000
     Oakland, CA 94612
 4   Telephone: (510) 987-8778
     Facsimile: (510) 359-4414
 5   Email: info@dmglawfirm.com

 6   Attorneys for Plaintiffs
     WILLIE AND ANGELA HOLSTON
 7

 8

 9

10

11                                 UNITED STATES DISTRICT COURT
12                               EASTERN DISTRICT OF CALIFORNIA

13

14   WILLIE HOLSTON, ANGELA                    CASE NO. 2:19-cv-01954-JAM-EFB
     HOLSTON
15
     Plaintiffs,
16                                              ORDER FOR REFERRAL TO VDRP
     v.
17
     SOLANO CAROLINA PARTNERS, L.P.;
18   JOHN STEWART CO. (aka The John            Complaint Filed: September 25, 2019
     Stewart Company); and DOES 1-20,
19   INCLUSIVE,

20           Defendants.

21

22

23

24

25

26

27

28


      [PROPOSED] FOR REFERRAL TO VDRP                     C:\Users\hvine\Desktop\19cv1954.o.21920.docx.docx
 1                                               ORDER

 2          Based on the written stipulation of the parties and good cause appearing in support

 3   thereof, this matter if referred to the Voluntary Dispute Resolution Program pursuant to Local

 4   Rule 271.

 5          IT IS SO ORDERED.
 6
     Dated: 2/19/2020
 7
                                                 /s/ John A. Mendez_____________
 8                                               John A. Mendez,
                                                 United Stated District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER FOR             2
     REFERRAL TO VDRP
